Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention regards a display device with polymer dispersed liquid crystal (PDLC) used to provide privacy function. Applicant’s claimed invention recites and requires two layers of liquid crystal layers. The “liquid crystal layer” is used to produce image mainly and the PDLC layer is used to selectively control privacy area by controlling viewing angle of each individual pixel. Regarding this feature, Applicant specifically claims that “the selected area is drawn on the display device by a user” to selectively enable privacy mode with the PDLC. 
Examiner conducted search to find these limitations, but none of the prior arts in the record teach all the limitations and features required by Applicant’s claimed invention in claims 1, 8 and 13. The relevant prior arts in the record and from the search do not teach this feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691